—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.) rendered September 27, 1990, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fourth degree, and sentencing him as a second felony offender to a term of 2 to 4 years, unanimously affirmed.
Defendant’s allegations that he was erroneously advised by his attorney that he could withdraw his guilty plea at any time, and that he was induced by an off-the-record unfulfilled promise that his plea would also cover a pending robbery charge in Bronx County, are unequivocally refuted by the record. Accordingly, the trial court did not abuse its discretion in denying his motion to withdraw his plea. Under the circumstances, defendant was not entitled to an evidentiary hearing to determine whether his plea was induced by an alleged off-the-record unfulfilled promise (see, People v Frederick, 45 NY2d 520). Concur — Sullivan, J. P., Wallach, Rubin and Nardelli, JJ.